Citation Nr: 1701881	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the right upper arm, Muscle Group III, currently rated 20 percent disabling. 

2.  Entitlement to a higher initial rating for a scar due to residuals of a gunshot wound to the right upper arm, currently rated 10 percent disabling. 

3.  Entitlement to a higher initial rating for limitation of motion of the right shoulder due to residuals of a gunshot wound to the right upper arm, currently rated 10 percent disabling prior to April 11, 2011 and 20 percent disabling thereafter. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  He received the Combat Action Ribbon and Purple Heart Medal. 

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound to the right upper arm, Muscle Group III. 

The Veteran testified before the undersigned at a September 2002 hearing.  A transcript of that hearing is associated with his claims file. 

In July 2003, the Board remanded these matters for further development.  Following the remand development, the Board denied the claim in a September 2004 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2005, the Court vacated the Board's September 2004 decision and remanded the case for readjudication in compliance with directives specified in a July 2005 Joint Motion of the parties.  In June 2006, the Board remanded the increased rating issue for further development in accordance with the Joint Motion. 

In August 2008, the RO assigned separate initial 10 percent disability ratings for scarring and limitation of motion due to residuals of a gunshot wound to the right upper arm, Muscle Group III, effective July 17, 2006 and November 6, 2000, respectively.  These determinations are also on appeal. 

In July 2009, the Board denied the Veteran's claim for increased ratings for residuals of a gunshot wound to the right upper arm, Muscle Group III, based on muscle impairment, scarring, and limitation of motion.  The Veteran again appealed the Board's denial to the Court. 

In September 2010, the Court vacated the Board's July 2009 decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion of the parties.  In February 2011, the Board remanded the claims for a VA examination in compliance with the September 2010 Joint Motion instructions. 

In March 2012, the RO increased the rating for limitation of motion of right shoulder as a gunshot wound residual from 10 percent to 20 percent, effective April 11, 2011.  The Board most recently remanded the matters on appeal for records development and VA examination in July 2012.

As noted in the July 2012 Remand, the issue of TDIU is raised as part of the claims for increased ratings, and it is included as part of the current appeal.  Rice v. Shineki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative, in a November 2016 statement, has pointed to several inadequacies in the most recent VA examinations, a remand is needed in order to afford the Veteran new VA examinations.

In July 2012, the Board remanded the matters on appeal for a VA examination to assess the current severity of the gunshot wound residuals, as well as to assess the Veteran's employability.  The examiner was to report on all residuals of the service-connected gunshot wound, to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, x-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, and/or muscle induration.  The examiner was also to assess the severity of the limitation of motion in the shoulder joint, the neurological impairment, and the scarring.  An opinion was also required as to the impact the service connected disabilities, to include those on appeal as well as PTSD and diabetes mellitus, have on the Veteran's ability to secure and maintain substantially gainful employment.

The Veteran underwent VA examination in January 2013.  With regard to the muscle injury associated with the gunshot wound, the examiner first noted the presence of loss of deep fascia and visible or measurable atrophy, but later indicated there is no muscle atrophy.  There was no explanation of the inconsistency within the report.  With regard to the scarring, the January 2013 examiner noted the presence of entrance and exit scars, but later reported that there are no scars present related to the gunshot wound.  There was no explanation of this inconsistency and there was no dedicated scars examination.  With regard to the limitation of motion of the shoulder, the examiner noted the range of motion, including flexion limited to 170 degrees and abduction limited to 150 degrees, with a notation that painful motion begins at 0 degrees.  The examiner did not assess at which point in any aspect of the right shoulder motion that the Veteran's motion was limited by the pain.  The examiner also did not discuss the extent to which motion was limited by the other functional loss noted in the examination report, to include less movement than normal, weakened movement, excess fatigability and painful movement.  The examiner also recognized the presence of flare-ups, but did not discuss the limitation of motion or function during flare-up, and did not explain why an opinion could not be provided.  For these reasons, the January 2013 examination report is inadequate and, to the extent described, cannot be used in rating the disabilities at issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand for a new examination is needed.  

Finally, the Veteran contends and the Board tends to agree that the nature of his disability is complex.  The January 2013 VA examiner was a nurse practitioner.  To the extent possible, the new examination should be completed by a physician competent to address complex muscle injuries and their residuals, such as the Veteran's.

On remand, all ongoing pertinent treatment records related to the Veteran's muscle injury and residuals should be associated with the record before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record before the Board any ongoing VA and/or private treatment records related to the disabilities on appeal.

2.  Schedule the Veteran for a VA examination, preferably by a physician, to evaluate the current severity of the service-connected gunshot wound residuals.  The examiner must fully address the residuals including the disability to Muscle Group III, his right shoulder joint, and scarring.  All indicated tests and studies should be conducted.

Following the physical examination, the examiner should report all residuals of the Veteran's gunshot wound to the right upper arm, including all neurological impairment.  

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, x-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, and/or muscle induration.

With regard to the right shoulder joint, the examiner should report the range of motion in degrees, with an assessment of the limitation imposed by pain and loss of function, including during flare-ups.  The examiner should report the existence of ankylosis in the joint, or lack thereof.  

The examiner should also specify any nerves affected by the residuals of the right upper arm gunshot wound and, if present, provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The existing scars should be described to include the scar size and whether they are deep, nonlinear, superficial, unstable or painful.

To the extent possible, the examiner should note any inconsistency between the findings at the time of this examination and the findings in any prior examinations during this longstanding claim.

The examiner should also opine as to the impact the Veteran's service connected disabilities (gunshot wound residuals, PTSD and diabetes mellitus) on his ability to work.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide any of these opinions without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before such an opinion could be rendered.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

